United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3564
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Faustino Toj-Granados, also known      *
as Faustino Foj-Granados, also known *        [UNPUBLISHED]
as Faustino Toj, also known as Juan    *
Garcia-Chile, also known as Santos     *
Hernandez-Garcia,                      *
                                       *
             Appellant.                *
                                  ___________

                             Submitted: May 2, 2012
                                Filed: May 7, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Faustino Toj-Granados appeals after he pleaded guilty to illegal reentry, 8
U.S.C. § 1326(a), (b)(1), and the District Court1 imposed a sentence above the U.S.


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
Sentencing Guidelines range. His counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court imposed
an unreasonable sentence.

        Upon careful review, we conclude that the court did not abuse its discretion in
sentencing Toj-Granados and that the sentence is not substantively unreasonable. See
United States v. Gall, 552 U.S. 38, 51 (2007) (standard of review); United States v.
Woods, 670 F.3d 883, 889 (8th Cir. 2012) (explaining how a district court may abuse
its discretion such that it imposes an unreasonable sentence); United States v. Mejia-
Perez, 635 F.3d 351, 353 (8th Cir. 2011) (“[I]t was not unreasonable for the
sentencing court to demonstrate with an upward departure or variance that
contemptuous disregard for our immigration laws can have serious consequences.”).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the
judgment, and we grant counsel leave to withdraw.
                     ______________________________




                                          -2-